NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL NIVARD BEATON,                             No. 20-16370

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02039-TLN-CKD

 v.
                                                MEMORANDUM*
U.S. IMMIGRATION, Sacramento Field
Office; IMMIGRATION AND CUSTOMS
ENFORCEMENT, Sacramento Field Office,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      California state prisoner Paul Nivard Beaton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

       The district court properly dismissed Beaton’s action because Beaton failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must allege facts sufficient to state a plausible claim); see also

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (requirements for denial of

access to courts claim); Krainski v. Nev. ex rel. Bd. of Regents of Nev. Sys. of

Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010) (a claim for procedural due

process requires a “deprivation of a constitutionally protected liberty or property

interest”).

       Beaton’s motion to include exhibits with his opening brief (Docket Entry

No. 16) is granted.

       AFFIRMED.




                                            2                                  20-16370